Citation Nr: 0524308	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date than May 30, 
2002, for the grant of service connection for diabetes 
mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran service 
connection for diabetes mellitus and assigned a 20 percent 
rating effective May 30, 2002, and denied service connection 
for hypertension, to include as secondary to the service-
connected diabetes mellitus.  


FINDING OF FACT

On May 30, 2003, the RO received the veteran's informal claim 
for type 2 diabetes mellitus, more than one year after the 
effective date of the liberalizing law by which the claim was 
granted.  (May 8, 2001)


CONCLUSION OF LAW

An effective date earlier than May 30, 2002, for service 
connection for diabetes mellitus is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.155, 3.400, 20.204(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for service connection 
for diabetes, and he was given the notices required under 
VCAA in July 2003.  Subsequently, his claim was granted, and 
he filed a notice of disagreement as to the effective date 
assigned for the increase in his benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the April 2004 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


  Entitlement to an earlier effective date than May 30, 2002, 
for the grant of service connection for diabetes mellitus.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110.

When a claim has been filed which meets the requirements of 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  
38 C.F.R. § 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.  Acceptance of such an examination 
or treatment record as the date of claim is subject to the 
provisions of 38 C.F.R. § 3.114 (2004).

In a claim received by the RO on June 4, 2003, the veteran 
requested entitlement to service connection for type II 
diabetes as due to Agent Orange exposure.  It is noted that 
in a statement received on May 30, 2003, the veteran 
submitted what he labeled an informal claim for a service-
connected disability due to Agent Orange exposure.  
In an October 2003 rating decision, the RO granted the 
veteran entitlement to service connection for diabetes 
mellitus, type II, associated with herbicide exposure.  He 
was assigned a 20 percent rating from May 30, 2002, one year 
prior to his date of claim.  The RO stated that the veteran 
was assigned the May 30, 2002, effective date since this was 
one year prior to the date of claim, and the evidence showed 
that the veteran had a diagnosis of diabetes (it cited to an 
April 2001 treatment record) and the veteran had been 
diagnosed with diabetes prior to the legislative change.  The 
Board notes parenthetically that July 9, 2001, was the 
effective date of 38 C.F.R. § 3.309(e), which added type II 
diabetes to the list of diseases presumed to have been caused 
by herbicide exposure.

The veteran did not submit a service connection claim for 
diabetes mellitus within one year of separation.  Therefore, 
he is not entitled to an effective date on the day following 
separation from service under the provisions of 38 C.F.R. § 
3.400(b)(2). Instead, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110.

Here, the claim received by the RO on May 30, 2003, 
constitutes a claim for the benefit sought.  Thus, that date 
serves as the date of claim.  The Board has reviewed the 
claims file in an attempt to find any other correspondence or 
treatment records which might serve as an informal claim. 

The Board concludes that no document prior to May 30, 2002 (1 
year prior to date of claim) can be construed as identifying 
a claim of entitlement to service connection for type II 
diabetes mellitus.  See 38 C.F.R. § 3.155 (2004).

The present case involves application of a liberalizing law, 
potentially affording a means for an earlier effective date.  
It is observed that, in February 1991, the Agent Orange Act 
of 1991, Public Law 102- 4, 105 Stat. 11 (1991) was enacted.  
It added to title 38 of the United States Code a new section 
(§ 1116) establishing a scientific-evidence review process 
for the establishment of presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).

Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, requested that 
the National Academy of Science (NAS) assess whether there 
was a connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See Fed. Reg. 23,166-69 (May 
8, 2001).

Subsequently, the CAFC decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the CAFC 
concluded that VA erred when it made July 9, 2001, the 
effective date of the diabetes regulation and held that the 
correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption, i.e., May 8, 2001.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
("Nehmer II"). District court orders in the Nehmer litigation 
have created an exception to the generally applicable rules 
in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, and in 
pertinent part provide that for claims filed after May 3, 
1989, if benefits are granted, the effective date of the 
benefit would be the date VA received the claim or the date 
disability arose or death occurred, which ever was later.  
Under these orders, the rules governing the effective date of 
compensation awards based on Type II diabetes presumptively 
due to herbicide exposure are the same as rules for other 
presumptive herbicide conditions.

Therefore, as illustrated by the above discussion, the 
effects of the liberalizing law as to presumptive service 
connection as due to herbicide exposure do not afford an 
earlier effective date in the present case.  Again, the 
controlling date is the date on which the veteran's 
application for compensation was received.  The veteran's 
claim for service connection was received on May 30, 2003 and 
thus was reviewed at the request of the claimant more than 1 
year after the effective date of the liberalizing law (May 8, 
2001).  Under these circumstances, benefits may be authorized 
for a period of 1 year prior to the date of receipt of such 
request and as such, an effective date of May 30, 2002, but 
no earlier, for service connection for diabetes is warranted.  
See 38 C.F.R. § 3.114(a)(3) (2004).

In conclusion, the evidence shows that the RO's assignment of 
May 30, 2002, as the effective date for a grant of service 
connection for type II diabetes mellitus was appropriate, and 
there is no basis for an earlier effective date.

The Board notes that, as there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

An effective date earlier than May 30, 2002, for the grant of 
service connection for diabetes mellitus is denied.




REMAND

Regarding the veteran's claim of service connection for 
hypertension, the veteran claims that his service-connected 
diabetes mellitus caused his hypertension.  Although the 
veteran was afforded a VA examination in August 2003 in which 
the examiner stated that the diabetes mellitus did not cause 
hypertension, in the veteran's September 2004 substantive 
appeal, he alleged that the hypertension was aggravated by 
the service-connected diabetes mellitus.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  Inasmuch as the August 2003 examiner 
did not comment on whether the veteran's hypertension was 
aggravated by the service-connected diabetes, the veteran's 
claims folder should be returned to the August 2003 VA 
examiner so that he can offer such an opinion.  If that 
examiner is not available, then the veteran should be 
scheduled for another VA examination in which the examiner 
can offer said opinion.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran's claims folder should be 
returned to the examiner who examined the 
veteran on August 8, 2003, and provided 
his opinion regarding the connection 
between the veteran's hypertension and 
diabetes mellitus.  If said examiner is 
not available, the veteran should be 
scheduled for another VA examination for 
the purpose of obtaining a medical 
opinion regarding the relationship 
between the veteran's service-connected 
diabetes mellitus and his non service-
connected hypertension.  The claims 
folder should be made available for the 
examiner to review in conjunction with 
the opinion or examination.  The 
examination report must include a 
response to the following medical 
question:

Did the veteran's service-connected 
diabetes mellitus cause an increase 
in the severity of the veteran's 
hypertension beyond its natural 
progression?  

2.  Thereafter, the appellant's claims of 
entitlement to service connection for 
hypertension, to include as secondary to 
the veteran's service-connected diabetes 
mellitus, and as aggravated by the 
veteran's service-connected diabetes 
mellitus under Allen v. Brown, 7 Vet.App. 
439 (1995), should be readjudicated.  In 
the event that the claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


